DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 05/11/2020. 
The status of the Claims is as follows:
Claims 1-10 are amended;
Claims 1-10 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 was filed after the mailing date of the Application on 05/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 5, from which Claim 6 depends recites “a central seat”. Thereafter Claim 6 recites “a seat”. Since the Claims identify the same drawing number (18a) for both limitations the Examiner presumes that the limitation “a seat” recited in Claim 6 should read “the seat”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
Transfer means in claim 1 corresponding to lifting device (16) fig. 4
Means for rapid connection / detachment in Claims 4 and 5 corresponding to element (20) Fig. 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the operational stretch" in line 28 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
Claim 1 of this application is patentably indistinct from Claim 9 of Application No. 16/763,053. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoni (EP 1067048) in view of Krischer (US 8016103).

Regarding Claim 1 Zagnoni teaches a machine for packaging soft products (1), comprising at least: 
- a plane (annotated Fig. 1) for feeding groups (5) of products; (par 11)
- a plurality of pulleys (20, 21) located at the two ends of the feed plane (annotated Fig. 1) and connected on at least two shafts (8, 9) driven independently by at least a first (12) and a second (13) motor; on the pulleys (20, 21) being wound at least two pairs of chains (12, 13) parallel to 

- a plurality of carriages (annotated Fig. 1) which are connected, alternatively in sequence, to the pairs of motor-driven chains (6) and distributed along the ring-shaped path (Fig. 1); each carriage (annotated Fig. 1) supporting at least one tooth (4), projecting towards the feed plane (annotated Fig. 1) during the passage on the lower branch (annotated Fig. 1), and configured for retaining and feeding along the feed plane (annotated Fig. 1) the groups (5) of products from a receiving compartment (annotated Fig. 1) to a zone (annotated Fig. 1) for unloading and releasing the group (5) of products; (par 11-14)

- a control unit (14) connected to the motors (12, 13) is configured to control their operation in accordance with variations in the distance between the carriages (annotated Fig. 1) on the relative pairs of chains (6) as a function of the variations in size of the groups (5) of products; (par 15)

- transfer means (annotated Fig. 1) for moving one group (5) of products at a time, with a corresponding sheet (par 13) of wrapping material folded into a "U" shape around the group (5) of products, towards the feed plane (annotated Fig. 1) and to the receiving compartment (annotated Fig. 1) defined by a first (annotated Fig. 1) and a second (annotated Fig. 1) tooth, along a second direction (direction of the transfer means) transversal to the first direction (annotated Fig. 1); 

along the lower linear branch (annotated Fig. 1) of the chains (6) there is a number of carriages (annotated Fig. 1) equal to the number of groups (5) of products positioned or arrived on the feed 

However, Zagnoni does not expressly disclose each at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head.

Krischer teaches a chain transporting system that includes a plurality of carriages (annotated Fig. 2a), each carriage (annotated Fig. 2a) connected to a tooth (annotated Fig. 2a)  wherein each at least one tooth (annotated Fig. 2a) present on each carriage (annotated Fig. 2a) comprises at least a head (annotated Fig. 2a) permanently connected to the carriage (annotated Fig. 2a) and at least an operating portion (annotated Fig. 2a) in contact with the groups of products which can be separated from and reconnected to the head (annotated Fig. 2a) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying 


    PNG
    media_image1.png
    863
    1522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    1526
    media_image2.png
    Greyscale

Claim 2 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Zagnoni further discloses wherein the lower linear section (active branch, annotated Fig. 1) defined by the chains (6) has a succession of teeth (4) along the operational stretch, comprising at least, in a minimum operating configuration, a first tooth (annotated Fig. 1) for pushing and a second tooth (annotated Fig. 1) for containing positioned on opposite sides of the receiving compartment (annotated Fig. 1) for receiving a first group (annotated Fig. 1) of products, and wherein the second tooth (annotated Fig. 1), positioned downstream relative to the first tooth (annotated Fig. 1) with reference to the feed direction (annotated Fig. 1), is interposed between the first group (annotated Fig. 1) of products and a second group (annotated Fig. 1) of products, located downstream of the first group (annotated Fig. 1) of products relative to the feed direction  (annotated Fig. 1), in such a way as to also define a tooth for pushing the second group  (annotated Fig. 1) of products.

Regarding Claim 3 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Zagnoni further discloses the lower linear section (active branch, annotated Fig. 1) defined by the chains (6) has a succession of teeth (4, annotated Fig. 1) along the operational stretch, comprising at least, in a minimum operating configuration, a first tooth (annotated Fig. 1) for pushing and a second tooth (annotated Fig. 1) for containing positioned on opposite sides of the receiving compartment (annotated Fig. 1) for receiving a first group (annotated Fig. 1) of products, and wherein the second tooth (annotated Fig. 1), positioned downstream relative to the first tooth (annotated Fig. 1) with reference to the feed direction (annotated Fig. 1), is interposed between the first group (annotated Fig. 1) of products and a second group (annotated Fig. 1) of products, located downstream of the first group (annotated Fig. 1) of products relative to the feed direction (annotated Fig. 1), in such a way as to also define a tooth for pushing the second group (annotated Fig. 1) of products, and wherein a third tooth (annotated Fig. 1), located downstream of the second tooth (annotated Fig. 1) with reference to the feed direction (annotated Fig. 1), is 

    PNG
    media_image3.png
    563
    886
    media_image3.png
    Greyscale

Regarding Claim 4 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches means (protrusions, annotated Fig. 2a) for rapid connection / detachment positioned between the head (annotated Fig. 2a) and the operating contact portion (annotated Fig. 2a) to allow a stable coupling or a separation of the operating portion (annotated Fig. 2a) to/from the head (annotated Fig. 2a) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)



Regarding Claim 5 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches each head (annotated Fig. 2a) has a central seat (annotated Fig. 2a) for housing an end of the operating portion (annotated Fig. 2a)  configured to match the central housing seat (annotated Fig. 2a); between the central seat (annotated Fig. 2a)  and the end of the operating portion (annotated Fig. 2a)  there being positioned the rapid connection / detachment means (annotated Fig. 2a) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system.

    PNG
    media_image4.png
    904
    895
    media_image4.png
    Greyscale

Regarding Claim 6 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches the head (annotated Fig. 2a) has a seat (annotated Fig. 2a) configured, in cross section, in the form of a cross, and wherein the end of the operating portion (annotated Fig. 2a) has a matching shape in the form of a cross in such a way as to allow a coupling of the operating portion (annotated Fig. 2a) according to at least at two different orientations to each other rotated through a right angle (Col 3 lines 9-19) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at 

Regarding Claim 7 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Zagnoni further discloses a sheath (annotated Fig. 5) for external covering which can be coupled to / withdrawn from by sliding in / from the operating portion of the tooth (4) and which can be locked, by interference, to the same operating portion; the sheath (annotated Fig. 5) having an external size, of operational contact with the group (annotated Fig. 1) of products, with dimensions greater than (extending beyond the length and wider than) the dimensions of the external size of the operating portion

    PNG
    media_image5.png
    949
    1334
    media_image5.png
    Greyscale

Regarding Claim 10 the modified invention of Zagnoni in view of Krischer teaches the invention as described above. Krischer teaches the operating portion (annotated Fig. 2a) of each tooth has the shape of a blade defined by two surfaces of reduced width and two surfaces of large width. (Fig. 5) providing alternate carriage configurations for varying product specifications for the purposes of improving the efficiency and versatility of the transporting system. (Col 1 lines 25-29)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the carriages and at least one tooth of Zagnoni to include at least one tooth present on each carriage comprises at least a head permanently connected to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer since Col 1 lines 25-29 of Krischer suggests that such a modification provides alternate carriage configurations for varying .

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 8 the Prior Art does not disclose each head has a stub protruding downwards from the head and wherein the operating portion has a relative sector which can be placed alongside the stub to form an upper stretch of the operating portion; a joining sheath which can be coupled by sliding and interference to the stub and to the operating portion in such a way as to form a complete single operating portion

Regarding Claim 9 the Prior Art does not disclose each carriage comprises at least: - two end heads connected to a plurality of upper transversal tubes for joining the two heads to define a crosspiece having a width equal to the width of the feed plane; at least two half heads connected to the upper tubes and configured for associating with the corresponding chains or belts; - at least one head forming a part of the tooth and connected at least to a pair of lower tubes, associated with the two end heads, in such a way as to allow the head a sliding adjusting along the pair of lower tubes; - at least one operating portion in contact with the group of products connected, in a removable fashion, to the head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Catellani US 20190077532: a stub protruding downwards from the head (fig. 4)
PLUSLINE WO 2020245853: pulleys, first, second, third tooth, carriages, transverse tubes (Figs. 1-4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731